 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                            WESTERN DIVISION
11
12 ST. PAUL MERCURY INSURANCE            Case No.: CV 18-6222-DMG (JEMx)
   COMPANY, a Connecticut corporation;
13 ST. PAUL FIRE AND MARINE
   INSURANCE COMPANY, a
14 Connecticut corporation;              ORDER REGARDING JOINT
15                                       STIPULATION TO DISMISS
                                         ENTIRE ACTION WITH
16              Plaintiffs,              PREJUDICE [46]
17
18
           v.
19
   EVEREST NATIONAL INSURANCE
20 COMPANY, a New Jersey corporation;
   ARCH INSURANCE COMPANY, a
21 Nebraska corporation, LEXINGTON
   INSURANCE COMPANY, a New
22 Jersey corporation; and DOES 1
   through 100 inclusive,
23
24
                Defendants.
25
26
27
28

                                         1
1        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT, in
2 accordance with the joint stipulation between Plaintiffs and Defendant Lexington
3 Insurance Company, all claims in the above-captioned action are dismissed with
4 prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
5 Each of the stipulating parties shall bear their own fees and costs.
6
7 DATED: October 31, 2019                 _______________________________
8                                         DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
